Mr. Justice Lawrence delivered the opinion of the Court: This was a bill in chancery, brought by Eaton against Koeler, to compel the conveyance of a tract of land. The hill alleges that the complainant had entered the land at the government land office, and that the defendant afterwards bribed a clerk in the office to erase complainant’s entry, and substitute an entry by defendant. The ■ defendant answered, denying the allegations of the bill; a replication was filed, and the deposition taken, of the register’s clerk charged to have received the bribe. Nothing of the kind, however, was proven by him and no other testimony was taken. The case seems to have stood on the docket for some years without action, but a decree was finally pronounced in favor of the complainant, directing the defendant to convey. As there was no evidence, whatever, upon which to base such a decree,, we presume the case was heard ex parte, and the decree rendered under misapprehension of the facts. It must be reversed and the cause remanded. Decree reversed.